UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: February 28, 2013 Date of reporting period:August 31, 2012 Item 1. Reports to Stockholders. Semi-Annual Report August 31, 2012 Bright Rock Mid Cap Growth Fund Institutional Class Shares (BQMGX) Investor Class Shares (BQMIX) Bright Rock Quality Large Cap Fund Institutional Class Shares (BQLCX) Investor Class Shares (BQLIX) Investment Adviser Bright Rock Capital Management, LLC 288 Union Street Rockland, Massachusetts 02370 Phone:1-866-273-7223 TABLE OF CONTENTS LETTER TO SHAREHOLDERS 3 ALLOCATION OF PORTFOLIO HOLDINGS 7 EXPENSE EXAMPLES 8 INVESTMENT HIGHLIGHTS 10 SCHEDULES OF INVESTMENTS 14 STATEMENTS OF ASSETS AND LIABILITIES 20 STATEMENTS OF OPERATIONS 21 STATEMENTS OF CHANGES IN NET ASSETS 22 FINANCIAL HIGHLIGHTS 24 NOTES TO FINANCIAL STATEMENTS 28 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT 37 NOTICE OF PRIVACY POLICY & PRACTICES 42 ADDITIONAL INFORMATION 43 Dear Shareholder: We are pleased to provide the semi-annual report of Bright Rock Quality Large Cap Fund and the Bright Rock Mid Cap Growth Fund for the six-month reporting period ended August 31, 2012.Please read on for Fund performance information and an examination of the prevailing economic and market conditions during the Funds’ reporting period. Economic review The U.S. economy continued to grow over the six months ended August 31, 2012, albeit at an uneven pace.According to the US Bureau of Economic Analysis, Real GDP Growth slid from 4.1% in Q4:2011 to 1.3% in Q2:2012.Two factors constraining economic growth were the weak job market and continued troubles in the housing market. While there was some improvement during the reporting period, unemployment remained elevated.At the end of February 2012, unemployment as reported by the U.S. Department of Labor was 8.3%.Unemployment then generally declined over the next six months to 8.1% in August 2012, the lowest rate since January 2009. Within the housing market, sales are not yet strong, though home prices appear to be firming.According to the National Association of Realtors (“NAR”), existing-home sales fluctuated throughout the period ended August 31, 2012.Existing-home sales rose 9.8% year over year as compared to 9.0% in February 2012.In addition, the S&P Case Schiller Home Price Index rose from 146.7 to 157.3 in the 6 months ended August 31, 2012. The manufacturing sector, a relative pillar of strength since the end of the Great Recession, weakened during the reporting period.Industrial production growth fell from 5.2% to 2.8%.Activity in the manufacturing sector fluctuated during the first half of the period.In February it was 52.4, rising to 54.8 in April its highest reading since June 2011.The Purchasing Managers Index (PMI) declined over the rest of the period and was 49.67 at the end of August.Levels below 50 are indicative of possible economic contraction. Market Conditions While the US Economy is displaying mixed economic conditions, the concern of the markets remained focused on the global economy.In particular continued concern around Europe and the potential slowdown of emerging market economies created a mixed investment environment.In the US, the S&P 500 Index had middling returns of 4.1% for the six month period ended August, 31, 2012, but the foreign markets as measured by MSCI EAFE were considerably worse, losing 4.0% of their value.Emerging Markets as measured by the MSCI Emerging Markets Stock Index were even worse, down 10.5%, with China, India, Russia, and Brazil all down more than 13% in the last six months.Commodities as measured by the Dow Jones UBS Commodity Index were also poor performers, down 1.3%. 3 Mid Cap Growth Fund Management of the Fund The managers of the Mid Cap Growth Fund were replaced on June 26, 2012 with the managers of the Quality Large Cap fund.The focus of the Fund remains to invest in high quality mid cap growth stocks.While the focus and the core strategy remains the same, changes were made to the application of our mid cap strategy.These changes resulted in significant portfolio turnover that better aligns the portfolio with the quality metrics used across the Bright Rock product suite.We are confident that this integration should result in long term benefits for the shareholders of the Mid Cap Growth Fund. Results as of 8/31/2012 The Mid Cap Growth Fund – Institutional Class declined 4.41% for the six months ended August 31, 2012.In comparison, the Russell Mid Cap Growth Index was down 0.34% and the Morningstar Mid Cap Growth Fund Category Average peer group was down 1.37%.Individual stock selection was responsible for much of the underperformance.In particular the severe decline in Green Mountain Coffee Roasters accounted for nearly half of the underperformance versus the benchmark.That stock was down 63.6% in past six months.Other notable underperformers included Alleghany Technologies, Carbo Ceramics, and Gentex.The Fund has a stock portfolio containing fewer than 50 stocks and, as such, we expect that individual stock selection will remain the most important driver of the Fund’s relative returns. Quality Large Cap Fund Management of the Fund The managers of the Quality Large Cap Fund have been in place since the Fund’s inception.The investment process and philosophy remains disciplined and intact. Results as of 8/31/2012 The Quality Large Cap Fund – Institutional Class gained 4.70% for the six months ended August 31, 2012.In comparison, the S&P 500 Index was up 4.14% and the Morningstar Large Cap Blend fund Category Average peer group was up 1.85%.Both our commitment to equal weighting the sectors and individual stock selection were responsible for the outperformance versus peers and the benchmark.Our overweight in the Materials, Telecom, and Utilities sectors added nearly 500 basis points of relative performance.Conversely, our underweight to technology hindered performance.On the individual stock side notable detractors included our position in Hewlett Packard and our lack of a position in Apple.Notable positive contributors for the period included Disney, Time Warner Cable, Wal-Mart and General Electric.The Fund’s portfolio contains fewer than 50 stocks and, as such, we expect that individual stock selection will remain the most important driver of the Fund’s relative returns.Additionally, our commitment to own stock in all sectors of the economy in roughly equal measure should help provide a lower overall risk profile for the Fund versus the market. 4 Sincerely, Doug Butler, CFA, CFP® Jason Lilly, CFA, CFP® David B. Smith, CFA Portfolio Manager Portfolio Manager Portfolio Manager Past performance does not guarantee future results. Opinions expressed are those of Bright Rock Capital Management, LLC and are subject to change, are not guaranteed and should not be considered investment advice. Mutual fund investing involves risk.Principal loss is possible.Investments in mid cap companies can involve additional risks such as limited liquidity and greater volatility.Investments in foreign securities can exhibit greater volatility.Additional risks include political, economic, and currency risks as well as differences in accounting methods.These risks can be greater for investments in emerging markets.The Funds will bear their share of the fees and expenses of investments in underlying funds or ETFs.Shareholders will pay higher expenses than would be the case if making direct investments in underlying funds or ETFs.Because the Funds invest in ETFs, they are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact the funds’ ability to sell their shares.The Funds may use options and futures contracts which have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of the securities prices, interest rates and currency exchange rates.This investment may not be suitable for all investors.The Funds may engage in short sales, which could result in the funds’ investment performance suffering if they are required to close out a short position earlier than they had intended. The Russell Midcap® Growth Total Return Index measures the performance of the mid-cap growth segment of the U.S. equity universe.It includes those Russell Midcap® Index companies with higher price-to-book ratios and higher forecasted growth values.The Russell Midcap® Growth Total Return Index is constructed to provide a comprehensive and unbiased barometer of the mid-cap growth market and is completely reconstituted annually to ensure larger stocks do not distort the performance and characteristics of the true mid-cap growth market.The S&P 500® Total Return Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. S&P Case Schiller Home Price Index is a group of indexes that tracks the changes in home prices throughout the United States. MSCI EAFE is an index that serves as a benchmark in the United States to measure the performance in major international equity markets. MSCI Emerging Markets Stock Index is a float-adjusted market capitalization index that consists of indices in 21 emerging economies and is designed to measure equity market performance in global emerging markets.Dow Jones UBS Commodity Index is a rolling commodities index composed of futures contracts on 19 physical commodities traded on U.S. exchanges.The Morningstar Category Average is the average return for the peer group based on the returns of each individual fund within the group.It assumes reinvestment of dividends and capital gains, if any, and excludes sales charges. 5 It is not possible to invest directly in an index. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of Fund holdings please refer to the Schedule of Investments included in this report. Gross Domestic Product (GDP) refers to the market value of all final goods and services produced in a country in a given period. A basis point is one hundredth of a percentage point (0.01%). Must be preceded or accompanied by a prospectus. The Bright Rock Funds are distributed by Quasar Distributors, LLC. 6 Bright Rock Funds Allocation of Portfolio Holdings as of August 31, 2012 (Unaudited) Bright Rock Mid Cap Growth Fund (% of Investments) Bright Rock Quality Large Cap Fund (% of Investments) 7 Bright Rock Funds Expense Examples (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs and (2) ongoing costs, including management fees, distribution and service (12b-1) fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (March 1, 2012 - August 31, 2012). Actual Expenses The first line of each of the following tables provides information about actual account values and actual expenses. Although the Funds charge no load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Funds invest in shares of ETFs or other investment companies as part of their investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, management fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of each of the tables provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will 8 Bright Rock Funds Expense Examples (Unaudited) (Continued) not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Mid Cap Growth Fund – Institutional Class Expenses Paid Beginning Ending During Period Account Value Account Value March 1, 2012 – March 1, 2012 August 31, 2012 August 31, 2012* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.25%, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. Mid Cap Growth Fund – Investor Class Expenses Paid Beginning Ending During Period Account Value Account Value March 1, 2012 – March 1, 2012 August 31, 2012 August 31, 2012* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.50%, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. Quality Large Cap Fund – Institutional Class Expenses Paid Beginning Ending During Period Account Value Account Value March 1, 2012 – March 1, 2012 August 31, 2012 August 31, 2012* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 0.94%, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. Quality Large Cap Fund – Investor Class Expenses Paid Beginning Ending During Period Account Value Account Value March 1, 2012 – March 1, 2012 August 31, 2012 August 31, 2012* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.19%, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. 9 Bright Rock Mid Cap Growth Fund Investment Highlights (Unaudited) Total Returns – For the Period Ended August 31, 2012 Annualized Since Since Six One Inception Inception Months Year (5/26/10) (1/17/12) Bright Rock Mid Cap Growth Fund – Institutional Class )% % % N/A Bright Rock Mid Cap Growth Fund – Investor Class )% N/A N/A % Russell Midcap Growth Total Return Index )% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-866-273-7223. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graphs illustrate performance of a hypothetical investment made in the Fund and a broad-based securities index on May 26, 2010 and January 17, 2012, the inception dates of the Institutional and Investor classes, respectively. The graphs do not reflect any future performance. The Russell Midcap Growth Total Return Index measures the performance of the mid-cap growth segment of U.S. equity universe. One cannot invest directly in an index. 10 Bright Rock Mid Cap Growth Fund Investment Highlights (Unaudited) (Continued) Bright Rock Mid Cap Growth Fund – Institutional Class Growth of $100,000 Investment Bright Rock Mid Cap Growth Fund – Investor Class Growth of $25,000 Investment *Inception Date 11 Bright Rock Quality Large Cap Fund Investment Highlights (Unaudited) Total Returns – For the Period Ended August 31, 2012 Annualized Since Since Six One Inception Inception Months Year (5/26/10) (1/17/12) Bright Rock Quality Large Cap Fund – Institutional Class 4.70% 21.20% 13.40% N/A Bright Rock Quality Large Cap Fund – Investor Class 5.02% N/A N/A 11.45% S&P 500 Total Return Index 4.14% 18.00% 15.34% 10.26% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-866-273-7223. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graphs illustrate performance of a hypothetical investment made in the Fund and a broad-based securities index on May 26, 2010 and January 17, 2012, the inception dates of the Institutional and Investor classes, respectively. The graphs do not reflect any future performance. The S&P 500 Total Return Index is a broad-based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. One cannot invest directly in an index. 12 Bright Rock Quality Large Cap Fund Investment Highlights (Unaudited) (Continued) Bright Rock Quality Large Cap Fund – Institutional Class Growth of $100,000 Investment Bright Rock Quality Large Cap Fund – Investor Class Growth of $25,000 Investment *Inception Date 13 Bright Rock Mid Cap Growth Fund Schedule of Investments August 31, 2012 (Unaudited) Shares Value COMMON STOCKS – 98.34% Auto Components – 4.14% Gentex Corp. $ Chemicals – 2.00% Intrepid Potash, Inc. (a) NewMarket Corp. Commercial Services & Supplies – 2.13% Copart, Inc. (a) Communications Equipment – 1.39% ADTRAN, Inc. Containers & Packaging – 1.83% Aptargroup, Inc. Distributors – 3.94% LKQ Corp. (a) Diversified Consumer Services – 0.74% Strayer Education, Inc. Diversified Financial Services – 2.01% MSCI, Inc. (a) Electrical Equipment – 4.49% AMETEK, Inc. Electronic Equipment, Instruments & Components – 1.95% Trimble Navigation Ltd. (a) Energy Equipment & Services – 5.07% CARBO Ceramics, Inc. Oceaneering International, Inc. Food Products – 1.03% Green Mountain Coffee Roasters, Inc. (a) The accompanying notes are an integral part of these financial statements. 14 Bright Rock Mid Cap Growth Fund Schedule of Investments (Continued) August 31, 2012 (Unaudited) Shares Value Health Care Equipment & Supplies – 8.19% IDEXX Laboratories, Inc. (a) $ ResMed, Inc. (a) Health Care Providers & Services – 5.16% Henry Schein, Inc. (a) HMS Holdings Corp. (a) MEDNAX, Inc. (a) Hotels, Restaurants & Leisure – 3.94% Panera Bread Co. (a) Household Durables – 0.92% Tupperware Brands Corp. Household Products – 1.86% Church & Dwight Co., Inc. IT Services – 5.91% Global Payments, Inc. Jack Henry & Associates, Inc. Life Sciences Tools & Services – 2.87% Mettler-Toledo International, Inc. (a) Techne Corp. Machinery – 8.84% Donaldson Co., Inc. Valmont Industries, Inc. Wabtec Corp. Woodward, Inc. Metals & Mining – 2.10% Royal Gold, Inc. The accompanying notes are an integral part of these financial statements. 15 Bright Rock Mid Cap Growth Fund Schedule of Investments (Continued) August 31, 2012 (Unaudited) Shares Value Road & Rail – 1.68% JB Hunt Transport Services, Inc. $ Software – 11.37% ANSYS, Inc. (a) FactSet Research Systems, Inc. MICROS Systems, Inc. (a) Specialty Retail – 7.93% PetSmart, Inc. Tractor Supply Co. Textiles, Apparel & Luxury Goods – 2.05% Deckers Outdoor Corp. (a) Trading Companies & Distributors – 4.80% MSC Industrial Direct Co., Inc. Watsco, Inc. TOTAL COMMON STOCKS (Cost $28,938,664) $ Principal Amount Value SHORT-TERM INVESTMENTS – 1.85% Fidelity Institutional Money Market Portfolio, 0.172% (b) $ TOTAL SHORT-TERM INVESTMENTS (Cost $566,068) Total Investments (Cost $29,504,732) – 100.19% Liabilities in Excess of Other Assets– (0.19%) ) TOTAL NET ASSETS – 100.00% $ (a) Non-income producing security. (b) Variable rate security; the rate shown represents the rate at August 31, 2012. The Schedule of Investments incorporates the Global Industry Classification Standard (GICS®).GICS was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poors Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 16 Bright Rock Quality Large Cap Fund Schedule of Investments August 31, 2012 (Unaudited) Shares Value COMMON STOCKS – 99.66% Aerospace & Defense – 2.77% United Technologies Corp. $ Beverages – 2.79% PepsiCo, Inc. Chemicals – 9.69% Air Products & Chemicals, Inc. Albemarle Corp. Ecolab, Inc. Praxair, Inc. Commercial Banks – 3.44% Wells Fargo & Co. Communications Equipment – 3.31% Cisco Systems, Inc. Computers & Peripherals – 3.01% Hewlett-Packard Co. Diversified Financial Services – 3.52% JPMorgan Chase & Co. Diversified Telecommunication Services – 2.26% AT&T, Inc. Electric Utilities – 2.92% The Southern Co. Electrical Equipment – 2.74% Emerson Electric Co. Energy Equipment & Services – 4.62% National Oilwell Varco, Inc. Schlumberger Ltd. (b) The accompanying notes are an integral part of these financial statements. 17 Bright Rock Quality Large Cap Fund Schedule of Investments (Continued) August 31, 2012 (Unaudited) Shares Value Food & Staples Retailing – 6.45% CVS Caremark Corp. $ Wal-Mart Stores, Inc. Food Products – 1.02% General Mills, Inc. Gas Utilities – 1.92% Atmos Energy Corp. Health Care Equipment & Supplies – 4.02% Becton Dickinson & Co. Medtronic, Inc. Health Care Providers & Services – 3.50% Express Scripts Holding Co. (a) Hotels, Restaurants & Leisure – 1.91% Starbucks Corp. Industrial Conglomerates – 4.71% General Electric Co. Insurance – 3.38% Aflac, Inc. IT Services – 2.23% Cognizant Technology Solutions Corp. (a) Media – 9.46% Comcast Corp. Time Warner Cable, Inc. Walt Disney Co. Multiline Retail – 2.59% Target Corp. Multi-Utilities – 2.93% Wisconsin Energy Corp. The accompanying notes are an integral part of these financial statements. 18 Bright Rock Quality Large Cap Fund Schedule of Investments (Continued) August 31, 2012 (Unaudited) Shares Value Oil, Gas & Consumable Fuels – 5.75% Apache Corp. $ Chevron Corp. Exxon Mobil Corp. Pharmaceuticals – 2.84% Abbott Laboratories Semiconductors & Semiconductor Equipment – 1.68% Intel Corp. Specialty Retail – 2.27% Tiffany & Co. Water Utilities – 1.93% Aqua America, Inc. TOTAL COMMON STOCKS (Cost $87,909,904) $ Total Investments (Cost $87,909,904) – 99.66% Other Assets in Excess ofLiabilities – 0.34% TOTAL NET ASSETS – 100.00% $ (a) Non-income producing security. (b) Foreign issued security. The Schedule of Investments incorporates the Global Industry Classification Standard (GICS®).GICS was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poors Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 19 Bright Rock Funds Statements of Assets and Liabilities August 31, 2012 (Unaudited) Mid Cap Quality Large Growth Fund Cap Fund ASSETS Investments, at value (cost $29,504,732 and $87,909,904, respectively) $ $ Receivable for Fund shares sold Receivable for investments sold — Dividends and interest receivable Other assets TOTAL ASSETS LIABILITIES Payable for Fund shares redeemed Payable to custodian — Payable to affiliates Payable to Adviser Accrued expenses and other liabilities TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Accumulated net investment income (loss) ) Accumulated net realized gain Net unrealized appreciation on investments NET ASSETS $ $ INSTITUTIONAL CLASS SHARES Net assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ $ INVESTOR CLASS SHARES Net assets 51 56 Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) 4 4 Net asset value, redemption price and offering price per share $ $ The accompanying notes are an integral part of these financial statements. 20 Bright Rock Funds Statements of Operations For the Six Months Ended August 31, 2012 (Unaudited) Mid Cap Quality Large Growth Fund Cap Fund INVESTMENT INCOME Dividend income* $ $ Interest income TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees Administration fees Fund accounting fees Federal and state registration fees Transfer agent fees and expenses Audit and tax fees Chief Compliance Officer fees and expenses Custody fees Trustees’ fees and related expenses Legal fees Reports to shareholders Other expenses TOTAL EXPENSES Less waivers and reimbursement by Adviser (Note 4) ) — NET EXPENSES NET INVESTMENT INCOME (LOSS) ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain on investments Net change in unrealized appreciation (depreciation) on investments ) NET REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS ) NET INCREASE (DECREASE) IN NET ASSETS FROM OPERATIONS $ ) $ * Net of foreign taxes withheld $ $
